COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      SK Plymouth, LLC and SK E&P Operations America, LLC and Joey
                          Jun v. Jean Elizabeth Simmons

Appellate case number:    01-19-00433-CV

Trial court case number: 2019-03233

Trial court:              189th District Court of Harris County

         On August 26, 2019, the Court issued an order that mentioned appellants’ untimely June
10, 2019 notice of appeal and requested a motion for extension of time explaining the delay in
filing the notice of appeal.
       The clerk’s office has now advised that a motion for extension of time to file the notice of
appeal was tendered by appellants before the letter of assignment was received. The motion was
mistakenly not posted to the appeal until August 27, 2019. The Court grants the motion.
       All other deadlines set out in the order of August 26, 2019, remain effective.
       It is so ORDERED.

Judge’s signature: ____/s/ Richard Hightower______
                    Acting individually  Acting for the Court


Date: __August 28, 2019_